131 T.C. No. 18



                 UNITED STATES TAX COURT



NEW MILLENNIUM TRADING, L.L.C., AJF-1, L.L.C., TAX MATTERS
                  PARTNER, Petitioner v.
       COMMISSIONER OF INTERNAL REVENUE, Respondent



 Docket No. 3439-06.              Filed December 22, 2008.



      P challenges adjustments in a notice of final
 partnership administrative adjustment (FPAA) issued to NM.
 The FPAA, in part, determined that penalties under sec.
 6662, I.R.C., were applicable. P, wanting to raise partner-
 level defenses to the determination of sec. 6662, I.R.C.,
 penalties if we should sustain R’s substantive
 determinations in this partnership-level proceeding, has
 filed a motion for partial summary judgment to declare that
 sec. 301.6221-1T(c) and (d), Temporary Proced. & Admin.
 Regs., 64 Fed. Reg. 3838 (Jan. 26, 1999), is invalid, or, in
 the event we hold the regulation valid, that it does not
 apply to the instant proceeding.

      Held: Sec. 301.6221-1T(c) and (d), Temporary Proced. &
 Admin. Regs., supra, is valid.

      Held, further: Sec. 301.6221-1T(c) and (d), Temporary
 Proced. & Admin. Regs., supra, applies to the instant
                               - 2 -

     proceeding, so that partner-level defenses cannot be
     asserted in this partnership proceeding if we should sustain
     R’s substantive determinations.



     Thomas A. Cullinan and Julie P. Bowling, for petitioner.

     James R. Rich, for respondent.



                              OPINION


     GOEKE, Judge:   This case is before the Court on petitioner’s

motion for partial summary judgment filed pursuant to Rule 121.1

Petitioner asks that we hold section 301.6221-1T(c) and (d),

Temporary Proced. & Admin. Regs., 64 Fed. Reg. 3838 (Jan. 26,

1999), invalid, or if valid, inapplicable.   For the reasons

stated herein, we will deny petitioner’s motion in both respects.

                            Background

     The following information is stated for purposes of this

Opinion only; this case has yet to be tried on the merits.

     On May 20, 1999, Andrew Filipowski established the AJF-1

Trust (trust) by a declaration of trust.   Mr. Filipowski was the

grantor, cotrustee, and sole beneficiary of the trust and was

considered its owner for income tax purposes under sections 671

through 678.



     1
      Unless otherwise indicated, all Rule references are to the
Tax Court Rules of Practice and Procedure, and all section
references are to the Internal Revenue Code (Code).
                               - 3 -

     On July 29, 1999, AJF-1, L.L.C. (AJF-1), was formed by the

filing of a certificate of formation with the State of Illinois.

The trust was the sole member of AJF-1.   AJF-1 was disregarded as

an entity separate from its owner for Federal income tax purposes

pursuant to section 301.7701-3(b)(ii), Proced. & Admin. Regs.

     In August 1999 AJF-1 opened a trading account with AIG

International (AIG).   On August 19, 1999, AJF-1 entered into two

transactions with AIG:   (1) AJF-1 purchased a European-style call

option on the euro for a premium of $120 million; and (2) on that

same day, AJF-1 sold to AIG a European-style call option on the

euro for a premium of $118.8 million (collectively, the euro

options).   AJF-1 paid the $1.2 million net premium of the euro

options to AIG.

     New Millennium Trading, L.L.C. (New Millennium), was formed

on August 6, 1999, under the laws of the State of Delaware.    New

Millennium’s original members were Banque Safra-Luxembourg, S.A.

(Banque Safra), Fidulux Management, Inc. (Fidulux), and Shakti

Advisors, L.L.C. (Shakti).   Banque Safra, Fidelux, and Shakti

contributed $300,000, $150,000, and $20,000, respectively, to New

Millennium for their partnership interests.

     AJF-1 joined New Millennium in September 1999.   AJF-1

contributed $600,000 and entered into an Assignment and

Assumption Agreement dated September 30, 1999, whereby New

Millennium assumed the rights and obligations of the euro
                                - 4 -

options.    New Millennium valued AJF-1’s total contribution at

$1,772,417.

     After joining New Millennium, AJF-1 had a partnership

interest of 79.04-percent, while Shakti, Fidelux, and Banque

Safra had interests of .89 percent, 6.69 percent, and 13.38

percent, respectively.

     AJF-1 requested withdrawal from New Millennium by letter

dated December 2, 1999.    AJF-1 was deemed to have withdrawn on

December 15, 1999.    On December 20, 1999, New Millennium

distributed 617,664 euro and 21,454 shares of Xerox Corp. stock

valued at $1,068,388.40 to AJF-1.    This distribution was made to

redeem AJF-1’s account.    On December 23, 1999 AJF-1 sold all the

Xerox Corp. stock and 530,000 of the 617,664 euro, for $464,191

and $537,420, respectively.

     On September 21, 2005 Respondent issued a notice of final

partnership administrative adjustment (FPAA) to New Millennium.

The FPAA made a number of adjustments:    (1) It disallowed New

Millennium’s claimed operating loss of $669,206 and other

deductions of $18,712, and (2) it decreased to zero the capital

contributions, and distributions of property other than money

accounts.    The FPAA indicated these changes in chart form.   Each

adjustment was shown in a chart with an “adjustment,” “as

reported,” and “corrected” box accompanying each individual

adjustment.    The chart included numerical figures for each of the
                               - 5 -

above adjustments but showed asterisks instead of numerical

figures as to outside partnership basis.

     In addition, respondent made a number of determinations

regarding New Millennium and its partners under the title of

“EXHIBIT A”.   This explanation of items is attached hereto as an

appendix.   These explanations alleged in pertinent part that:

(1) New Millennium was not established as a partnership in fact;

(2) if New Millennium existed in fact, it was entered into solely

for tax avoidance purposes; (3) New Millennium was a sham, lacked

economic substance, and was entered into to decrease its

partners’ tax liabilities in a manner inconsistent with chapter

1, subchapter K of the Code; (4) neither New Millennium nor its

partners entered into the euro options with a profit motive; (5)

neither New Millennium nor its partners have established bases in

their partnership interests greater than zero; and (6) penalties

under section 6662 are applicable.

     On February 16, 2006, petitioner petitioned this Court,

alleging that respondent’s determinations were erroneous.   On

February 6, 2008, petitioner filed a motion for partial summary

judgment (motion).   On March 12, 2008, respondent filed his

response thereto, and on April 25, 2008, petitioner filed a

memorandum in support of its motion.   A hearing was held on

petitioner’s motion on June 27, 2008, during the Court’s trial

session in Washington, D.C.
                                - 6 -

       Petitioner filed concurrently with the motion a motion to

dismiss for lack of jurisdiction as to adjustments to the

partners’ outside bases and penalties (motion to dismiss).      We

have recently denied by order petitioner’s motion to dismiss

because under Petaluma FX Partners, L.L.C. v. Commissioner, 131

T.C.       (2008), the extent of our jurisdiction over outside

basis and the applicability of penalties determined in the FPAA

cannot be established until after a trial on the merits to decide

whether New Millennium should be respected as a partnership for

tax purposes.

                             Discussion

I.     Motion for Summary Judgment

       Summary judgment is intended to expedite litigation and

avoid unnecessary and expensive trials.    Fla. Peach Corp. v.

Commissioner, 90 T.C. 678, 681 (1988).    The Court may grant

summary judgment where there is no genuine issue of material

fact and a decision may be rendered as a matter of law.    Rule

121(a) and (b); Sundstrand Corp. v. Commissioner, 98 T.C. 518,

520 (1992), affd. 17 F.3d 965 (7th Cir. 1994).    The moving party

bears the burden of proving that there is no genuine issue of

material fact, and the Court will view any factual material and

inferences in the light most favorable to the nonmoving party.

Dahlstrom v. Commissioner, 85 T.C. 812, 821 (1985).    Rule 121(d)

provides that where the moving party properly makes and supports
                                  - 7 -

a motion for summary judgment, “an adverse party may not rest

upon the mere allegations or denials of such party’s pleading”

but must set forth specific facts, by affidavits or otherwise,

“showing that there is a genuine issue for trial.”     The matter

before us is ripe for summary judgment.

      Whether the regulation at issue is valid is strictly a

question of law.   Although this Court has applied this regulation

to prevent partners from raising partner-level defenses in a

partnership proceeding, see Fears v. Commissioner, 129 T.C. 8

(2007); Santa Monica Pictures, L.L.C. v. Commissioner, T.C. Memo.

2005-104, we have not ruled squarely on the validity of section

301.6221-1T(c) and (d), Temporary Proced. & Admin. Regs., 64 Fed.

Reg. 3838 (Jan. 26, 1999).

II.   TEFRA Procedures

      Partnerships do not pay Federal income taxes, but they are

required to file annual information returns reporting the

partners’ distributive shares of income, deductions, and other

tax items.   Secs. 701, 6031.     The individual partners then report

their distributive shares of the tax items on their Federal

income tax returns.      Secs. 701-704.

      To remove the substantial administrative burden occasioned

by duplicative audits and litigation and to provide consistent

treatment of partnership items among partners in the same

partnership, Congress enacted the unified audit and litigation
                                - 8 -

procedures of the Tax Equity and Fiscal Responsibility Act of

1982 (TEFRA), Pub. L. 97-248, sec. 402, 96 Stat. 648.      See

Randell v. United States, 64 F.3d 101, 103 (2d Cir. 1995); H.

Conf. Rept. 97-760, at 599-600 (1982), 1982-2 C.B. 600, 662-663.

     Under TEFRA, all partnership items are determined in a

single partnership-level proceeding.    Sec. 6226; see also Randell

v. United States, supra at 103.    The determinations of

partnership items in partnership-level proceedings are binding on

the partners and may not be challenged in subsequent partner-

level proceedings.    See secs. 6230(c)(4), 7422(h).   Thus the

courts need not redecide the same issues with each partner of the

partnership.

     TEFRA also allows for the imposition during the partnership-

level proceeding of penalties on adjustments to partnership

items.    Sec. 6221; see also Santa Monica Pictures, L.L.C. v.

Commissioner, supra.    Before the 1997 amendments, TEFRA provided

for the determination of all penalties at the partner level.

N.C.F. Energy Partners v. Commissioner, 89 T.C. 741, 744-745

(1987).    Amendments to TEFRA in 1997 changed this structure and

provided for the imposition of penalties at the partnership

level.    After amendment, section 6221 provides:

          Except as otherwise provided * * * the tax treatment of
     any partnership item (and the applicability of any penalty,
     addition to tax, or additional amount which relates to an
     adjustment to a partnership item) shall be determined at the
     partnership level.
                                - 9 -

If a partnership item is adjusted, a penalty, if applicable, can

be imposed on that adjustment during the TEFRA proceeding.      If

the court is considering the imposition of penalties, it may

consider the reasonable cause defenses of the partnership.      See

sec. 6664(c); Whitehouse Hotel Ltd. Pship. v. Commissioner, 131

T.C.       (2008); Santa Monica Pictures, L.L.C. v. Commissioner,

supra; Jade Trading, L.L.C. v. United States, 80 Fed. Cl. 11, 59-

60 (2007); Stobie Creek Invs. L.L.C., v. United States (Stobie

Creek II), 82 Fed. Cl. 636, (2008); Stobie Creek Invs., L.L.C. v.

United States (Stobie Creek I), 81 Fed. Cl. 358 (2008).       If a

penalty was imposed at the partnership level during the TEFRA

proceeding, the Commissioner may assess that amount without

issuing a notice of deficiency.    Sec. 6230(a)(1); N.C.F. Energy

Partners v. Commissioner, supra at 744; sec. 301.6231(a)(6)-

1T(a), Temporary Proced. & Admin. Regs., 64 Fed. Reg. 3840 (Jan.

26, 1999).

       If a partner believes that a penalty was incorrectly

assessed against him following a determination at the partnership

level, section 6230(c)(1)(C) provides that the partner may file a

claim for refund on the grounds that the Secretary erroneously

imposed any penalty, addition to tax, or additional amount which

relates to an adjustment to a partnership item.    Section

6230(c)(4) details what can be contested during a refund claim

filed under section 6230(c)(1).    Pursuant to section 6230(c)(4),
                              - 10 -

the determination under the FPAA or under the decision of a court

concerning the applicability of any penalty relating to an

adjustment to a partnership item shall be deemed conclusive;

however, “the partner shall be allowed to assert any partner

level defenses that may apply or to challenge the amount of the

computational adjustment.”   Read together, sections 6221 and 6230

provide that a partner is allowed to raise partner-level defenses

to a penalty imposed during a partnership-level proceeding only

in a refund action later filed under section 6230(c).

     If a partner has an increased liability stemming from an

affected item or a computational adjustment that requires a

factual determination at the partner level, the normal deficiency

procedures outlined in sections 6212 and 6213 apply.    Sec.

6230(a); sec. 301.6231(a)(6)-1T(a)(2), Temporary Proced. & Admin.

Regs., supra; see Domulewicz v. Commissioner, 129 T.C. 11, 17-19

(2007).

     Petitioner’s motion asks this Court to rule that:    (1)

Section 301.6221-1T(c) and (d)   Temporary Proced. & Admin. Regs.,

supra,2 is invalid because it was promulgated without authority

and conflicts with Congress’s statutory scheme, or in the

alternative should we find that the regulation is valid, (2)


     2
      Although temporary during the year at issue, sec. 301.6221-
1T(c) and (d), Temporary Proced. & Admin. Regs., 64 Fed. Reg.
3838 (Jan. 26, 1999), was made final and applicable to
partnership taxable years beginning on or after Oct. 4, 2001.
Sec. 301.6221-1(f), Proced. & Admin. Regs.
                             - 11 -

section 301.6221-1T(c) and (d), Temporary Proced. & Admin. Regs.,

supra, does not apply to this case.

     Section 301.6221-1T(c) and (d), Temporary Proced. & Admin.

Regs., supra, was promulgated pursuant to the Secretary’s

authority under section 7805(a).   Section 7805(a) provides:

          SEC. 7805(a). Authorization.--Except where such
     authority is expressly given by this title to any person
     other than an officer or employee of the Treasury
     Department, the Secretary shall prescribe all needful rules
     and regulations for the enforcement of this title, including
     all rules and regulations as may be necessary by reason of
     any alteration of law in relation to internal revenue.

Section 301.6221-1T(c), Temporary Proced. & Admin. Regs., supra,

provides:

          (c) Penalties determined at partnership level
     (partnership taxable years ending after August 5, 1997).
     Any penalty, addition to tax, or additional amount that
     relates to an adjustment to a partnership item shall be
     determined at the partnership level. Partner level defenses
     to such items can only be asserted through refund actions
     following assessment and payment. Assessment of any
     penalty, addition to tax, or additional amount that relates
     to an adjustment to a partnership item shall be made based
     on partnership-level determinations. Partnership-level
     determinations include all the legal and factual
     determinations that underlie the determination of any
     penalty, addition to tax, or additional amount, other than
     partner level defenses specified in paragraph (d) of this
     section. [Emphasis added.]

Section 301.6221-1T(d), Temporary Proced. & Admin. Regs., supra,

provides:

          (d) Partner-level defenses. Partner-level defenses to
     any penalty, addition to tax, or additional amount that
     relates to an adjustment to a partnership item, may not be
     asserted in the partnership-level proceeding, but may be
     asserted through separate refund actions following
     assessment and payment. See section 6230(c)(4). Partner
                               - 12 -

       level defenses are limited to those that are personal to the
       partner or are dependant upon the partner’s separate return,
       and cannot be determined at the partnership level. Examples
       of these determinations are whether any applicable threshold
       underpayment of tax has been met with respect to the partner
       or whether the partner has met the criteria of section
       6664(b) (penalties applicable only where return is filed),
       or section 6664(c)(1) (reasonable cause exception) subject
       to partnership level determinations as to the applicability
       of section 6664(c)(2). [Emphasis added.]

       Petitioner advances two arguments for declaring the

regulation invalid:    (1) Congress gave the Tax Court jurisdiction

to consider partner-level defenses but the Secretary exceeded his

authority in promulgating a regulation stripping the Court of

that jurisdiction; and (2) even if the Secretary had

authorization to issue section 301.6221-1T(c) and (d), Temporary

Proced. & Admin. Regs., supra, the regulation is invalid because

it both conflicts with and is an unreasonable interpretation of

section 6221.

III.    Tax Court Jurisdiction To Consider Partner Defenses

       Petitioner first argues that Congress gave the Tax Court

jurisdiction to consider partner-level defenses during a

partnership-level proceeding but that the Secretary exceeded his

statutory authority in promulgating a regulation removing that

authority.

       Petitioner argues that the Secretary exceeded his authority

in promulgating this regulation because the Secretary issued

section 301.6221-1T(c) and (d), Temporary Proced. & Admin. Regs.,
                              - 13 -

supra, pursuant to section 7805, which is a general grant of

authority.

     Petitioner argues that an administrative agency cannot strip

a court of jurisdiction on the basis of a general grant of

authority but instead needs a specific grant of authority from

Congress in order to do so.   Petitioner contends that when a

court reviews a regulation that strips the court of jurisdiction,

the administrative agency is not entitled to any deference

because the question of a court’s jurisdiction is outside agency

expertise.   Petitioner draws support for this argument from Adams

Fruit Co. v. Barrett, 494 U.S. 638 (1990), and Nagahi v. INS, 219

F.3d 1166 (10th Cir. 2000).

     In Adams Fruit Co. v. Barrett, supra at 649, the Supreme

Court rejected a Department of Labor interpretation of the

Migrant and Seasonal Agricultural Worker Protection Act (the act)

determining that a migrant worker did not have a private right of

action under the act if a State workers’ compensation benefit was

available to the worker.   The Court stated that the delegation of

authority to promulgate regulations on which the Department of

Labor relied did--

     not empower the Secretary to regulate the scope of the
     judicial power vested by the statute. Although agency
     determinations within the scope of delegated authority are
     entitled to deference, it is fundamental “that an agency may
     not bootstrap itself into an area in which it has no
     jurisdiction.” * * *
                                - 14 -

Id. at 650 (quoting Fed. Maritime Commn. v. Seatrain Lines, Inc.,

411 U.S. 726, 745 (1973)).

       In Nagahi v. INS, supra at 1167, the Court of Appeals was

asked to consider a regulation promulgated by the Immigration and

Naturalization Service that imposed a 120-day filing requirement

for the start of a suit challenging an INS determination.     The

court found the regulation invalid because the statutory grant of

authority provided by Congress did not “‘empower the Secretary to

regulate the scope of the judicial power vested by the statute.’”

Id. at 1170 (quoting Adams Fruit Co. v. Barrett, supra at 650).

       Petitioner argues that the regulation is not entitled to any

judicial deference because under petitioner’s reading of the

statutory scheme, the Tax Court would have jurisdiction to

consider a partner’s reasonable cause defenses at the partnership

level but for the regulation.    Petitioner points to changes made

to the TEFRA procedures in 1997 in support of its argument that

the Tax Court has jurisdiction to consider partner level

defenses.    Before 1997, penalties were assessed at the partner

level.    N.C.F. Energy Partners v. Commissioner, 89 T.C. at 744-

745.    Congress, recognizing that penalties were often based upon

partnership-level conduct, enacted changes to section 6221.

These changes provide that penalties related to adjustments to

partnership items can be determined during the TEFRA proceeding.

If a partner who was unable to raise a defense disagreed with the
                              - 15 -

determination and subsequent assessment of those penalties,

Congress provided that partner with the opportunity to raise

partner-level defenses in a refund action.    Sec. 6230(c)(4).

     Petitioner argues that Congress intended to give partners

other than the general or managing partner a choice in deciding

where to raise their partner-level defenses; a partner can raise

them either during the TEFRA proceeding or in a later refund

action.   Petitioner argues that because a partner is entitled to

choose when to raise those defenses but the regulation prevents

this choice, the regulation is invalid under Adams Fruit Co. v.

Barrett, supra, and Nagahi v. INS, supra.

     Respondent argues that the 1997 amendments changed the

Court’s jurisdiction so that during the TEFRA proceeding

reasonable cause defenses can be raised, but they must be the

defenses of the partnership rather than those of individual

partners.

     We agree with respondent that a partner cannot raise

partner-level defenses in a TEFRA proceeding.    When considering

the determination of penalties at the partnership level, the

Court can consider the defenses of the partnership but not

partner-level defenses of individual partners.    See Whitehouse

Hotel Ltd. Pship. v. Commissioner, 131 T.C.       (2008); Santa

Monica Pictures, L.L.C. v. Commissioner, T.C. Memo. 2005-104;

Stobie Creek I; Jade Trading, L.L.C. v. United States, 80 Fed.
                              - 16 -

Cl. 11 (2007); cf. Klamath Strategic Inv. Fund, L.L.C. v. United

States, 472 F. Supp. 2d 885, 903-904 (E.D. Tex. 2007).

     Before the 1997 amendments, the Court did not have

jurisdiction to consider the applicability of any penalties

during a partnership-level proceeding; therefore the Court did

not have jurisdiction to consider an individual partner’s

defenses.   While those 1997 amendments expanded the Court’s

jurisdiction to consider penalties related to adjustments to

partnership items, nothing in section 6221 or 6226(f) granted the

Court jurisdiction over an individual partner’s partner-level

defenses.   The 1997 amendments also added section 6230(c)(1)(C),

which provides that a partner may file a claim for refund on the

grounds that the Secretary erroneously imposed any penalty,

addition to tax, or additional amount that relates to an

adjustment to a partnership item, and the last two sentences of

section 6230(c)(4), which provide in relevant part that

notwithstanding that a determination under an FPAA or under a

decision of a court concerning the applicability of any penalty

related to a partnership item shall be otherwise conclusive, a

partner will be able to assert any partner-level defenses to the

penalty in a refund forum.   These amendments make clear that a

partner may raise his partner level defenses only in a refund

action filed after the close of partnership-level proceedings.

The legislative history accompanying the Taxpayer Relief Act of
                                - 17 -

1997, Pub. L. 105-34, 111 Stat. 788, supports this view, stating:

“the partnership-level proceeding is to include a determination

of the applicability of penalties at the partnership level.

However, the provision allows partners to raise any partner-level

defenses in a refund forum.”    H. Rept. 105-148, at 594 (1997),

1997-4 C.B. (Vol. 1) 319, 916.

     The regulation at issue does not strip the Tax Court of

jurisdiction.    The TEFRA structure enacted by Congress does not

permit a partner to raise partner-level defenses during a

partnership-level proceeding.    See Jade Trading, L.L.C. v. United

States, supra.    This reading of the statutory scheme is

consistent with Stobie Creek I, Stobie Creek II, AWG Leasing

Trust v. United States, 101 AFTR 2d 2397, 2008-1 USTC par. 50,370

(N.D. Ohio 2008), and Jade Trading, L.L.C. v. United States,

supra.   Stobie Creek I, Stobie Creek II, and Jade Trading, L.L.C.

involved transactions substantially similar to the ones at issue

in the instant case.    In all three the court considered the

defenses of the partnership, presented through the general or

managing partner, but not partner-level defenses of the partners.

This result is also consistent with AWG Leasing Trust v. United

States, supra, a sale-leaseback case in which the court sustained

penalties at the partnership level but stated that individual

partners might each be able to prove a reasonable cause defense

in a subsequent partner-level refund action under section
                              - 18 -

301.6221-1(d), Proced. & Admin. Regs.    AWG Leasing Trust v.

United States, supra at 2425, 2008-1 USTC par. 50,370, at 84,245.

      Petitioner also argues that if we were to follow

respondent’s interpretation, the result would conflict with the

policy that taxpayers should be able to challenge alleged tax

deficiencies without having to pay and file for a refund.    While

it is true that a partner cannot raise partner-level defenses

during a partnership-level proceeding initiated in the Tax Court,

that partner would not be able to raise partner-level defenses

during a partnership-level proceeding in either the Court of

Federal Claims or a District Court.    See Stobie Creek II; Jade

Trading, L.L.C. v. United States, supra.    Because the statutory

scheme provides that a partner may raise his partner-level

defenses only in a later refund action, the regulation is

entitled to deference by this Court.

IV.   Statutory Conflicts

      Petitioner argues that even if we hold that the Secretary

had authority to issue section 301.6221-1T(c) and (d), Temporary

Proced. & Admin. Regs., supra, we must hold it invalid because it

is an unreasonable interpretation of the statutory scheme that

conflicts with sections 6221, 6230(c)(4), 6662, and 6664.

      Section 6664(c)(1) provides that no penalty shall be imposed

under section 6662 or 6663 if it is shown that there was

reasonable cause.   Petitioner argues that the regulation at issue
                               - 19 -

is invalid because it requires the Court to determine penalties

without evaluating reasonable cause defenses.    Because section

301.6221-1T(c) and (d), Temporary Proced. & Admin. Regs., supra,

prohibits partners from raising partner-level defenses in a

partnership proceeding, petitioner argues that respondent’s

interpretation of the statutory scheme is incorrect because it

allows for the imposition of penalties on partners who cannot

raise partner-level defenses to those penalties except in a later

refund action.    Petitioner argues that to impose penalties under

section 6662 on partners without considering those partners’

partner-level reasonable cause defenses under section 6664 as

required by the regulation violates the statutory scheme;

therefore the regulation is invalid.    As discussed above,

petitioner argues that the current statutory scheme and the

legislative history,    when read together, show that Congress

intended to offer partners the option to choose between raising

their partner-level defenses at the partnership level or

afterwards in a refund action.

     It is important to note, however, that if a partner has a

partner-level individual reasonable cause defense to penalties

that is distinct from the partnership’s reasonable cause

defenses, that partner will be able to raise those defenses in a

refund forum.    Sec. 6230(c)(4).
                               - 20 -

       We need not revisit the controversy in this Court regarding

the proper standard of review of the Secretary’s regulations as

between the standard of Natl. Muffler Dealers Association, Inc.

v. United States, 440 U.S. 472 (1979), and the standard set forth

in Chevron U.S.A. Inc. v. Natural Res. Def. Council, Inc., 467

U.S. 837, 842-843 (1984).    See Swallows Holding, Ltd. v.

Commissioner, 515 F.3d 162 (3d Cir. 2008), vacating 126 T.C. 96

(2006).    Because petitioner states in its petition that New

Millennium had no principal place of business when the petition

was filed, barring stipulation to the contrary the venue for

appeal would appear to be the Court of Appeals for the District

of Columbia Circuit.    See sec. 7482(b)(1) (flush language) and

(2).    According to Golsen v. Commissioner, 54 T.C. 742 (1970),

affd. 445 F.2d 985 (10th Cir. 1971), we apply the law of the

Court of Appeals to which an appeal in the case would normally

lie.    The U.S. Court of Appeals for the District of Columbia

Circuit has held that regulations issued under the general

authority of the IRS to promulgate necessary rules are entitled

to Chevron deference.    See Tax Analysts v. IRS, 350 F.3d 100, 103

(D.C. Cir. 2003).    Accordingly, we will follow the Chevron

standard in this analysis.    The Supreme Court described the

analysis to be followed:

       When a court reviews an agency’s construction of the statute
       which it administers, it is confronted with two questions.
       First, always, is the question whether Congress has directly
       spoken to the precise question at issue. If the intent of
                              - 21 -

     Congress is clear, that is the end of the matter; for the
     court, as well as the agency, must give effect to the
     unambiguously expressed intent of Congress. If, however,
     the court determines that Congress has not directly
     addressed the precise question at issue, the court does not
     simply impose its own construction on the statute, as would
     be necessary in the absence of an administrative
     interpretation. Rather, if the statute is silent or
     ambiguous with respect to the specific issue, the question
     for the court is whether the agency’s answer is based on a
     permissible construction of the statute.

Chevron, U.S.A., Inc. v. Natural Res. Def. Council, Inc., supra

at 842-843 (footnote references omitted).

     We will take each paragraph of the regulation in turn.    In

reviewing section 301.6221-1T(c), Temporary Proced. & Admin.

Regs., supra, we first turn to the text of the statute to

determine whether the intent of Congress is clear.   In answering

this question, we are instructed not to confine our examination

to a particular statutory provision in isolation.    Square D Co. &

Subs. v. Commissioner, 118 T.C. 299, 308 (2002) (citing FDA v.

Brown & Williamson Tobacco Corp., 529 U.S. 120, 133 (2000)),

affd. 438 F.3d 739 (7th Cir. 2006).    The meaning, or ambiguity,

of certain words or phrases may become evident only when placed

in context.   FDA v. Brown & Williamson Tobacco Corp., supra at

132-133 (citing Brown v. Gardner, 513 U.S. 115, 118 (1994)).    It

is a “‘fundamental canon of statutory construction that the words

of a statute must be read in their context and with a view to
                              - 22 -

their place in the overall statutory scheme.’”    Id. at 133

(quoting Davis v. Mich. Dept. of Treasury, 489 U.S. 803, 809

(1989)).

     As discussed above, we believe that sections 6221,

6230(c)(1), and 6230(c)(4), when read in conjunction, make clear

that Congress intended for partners to raise partner-level

defenses during a refund action after the partnership proceeding.

Because we hold that Congress has directly spoken to the issue in

section 301.6221-1T(c), Temporary Proced. & Admin. Regs., supra,

we find paragraph (c) of that section to be a valid

interpretation of the TEFRA statutory scheme.

     Next, we review section 301.6221-1T(d), Temporary Proced. &

Admin. Regs., supra.   Under the first step of Chevron analysis,

we must determine whether Congress’s intent is clear.    Section

6221 does not mention partner-level defenses.    Partner-level

defenses, however, are mentioned in section 6230(c)(4).    Because

we find that Congress has not spoken directly on the issue of

what constitutes a partner-level defense under section

6230(c)(4), we must determine whether the Secretary’s answer is

based on a permissible construction of the statute.

     The first sentence of paragraph (d) of section 301.6221-1T,

Temporary Proced. & Admin. Regs., supra, simply restates that

partner-level defenses can be asserted only in a refund action.

The second sentence defines partner-level defenses as “those that
                                - 23 -

are personal to the partner or are dependant upon the partner’s

separate return, and cannot be determined at the partnership

level.”    Id.   The final sentence of paragraph (d) provides

examples of partner level defenses, including whether any

applicable threshold underpayment of tax has been met, whether

the criteria of section 6664(b) have been met, or whether

reasonable cause under section 6664(c) exists.

     We believe that this is also a valid interpretation of the

statutory scheme.    Congress, as discussed above, intended to have

partners raise partner-level defense to the imposition of

penalties during a refund action.    The expansive definition

provided in 301.6221-1T(d) Temporary Proced. & Admin. Regs.,

supra, does not limit a partner’s defenses other than to confirm

that a partner-level defense is one that is personal to the

partner.

V.   Whether Section 301.6221-1T(c) and (d), Temporary Proced. &
     Admin. Regs. Applies

     Lastly, petitioner argues that, even if we hold section

301.6221-1T(c) and (d), Temporary Proced. & Admin. Regs., supra,

to be valid, we should not apply it to the instant case.

Petitioner advances two arguments as to why the regulation at

issue should not apply:    (1) Mr. Filipowski’s and AJF-1’s

partner-level defenses must be considered before determining

penalties against petitioner; and (2) because partner-level
                                - 24 -

conduct led to the imposition of penalties, partner-level

defenses must be considered.

     Petitioner argues that although AJF-1 was not the general or

managing partner of New Millennium, AJF-1 was the majority 70-

percent partner who has brought suit to challenge respondent’s

FPAA.     Petitioner’s argument is that any penalties determined

during this partnership-level proceeding will be based on partner

conduct; therefore, we should consider those partners’ defenses

when determining the applicability of any penalties.     Petitioner

draws support for this argument from an IRS issue paper, which

states in pertinent part:

     Good faith and reasonable cause of individual investors
     pursuant to IRC § 6664 would be the type of partner level
     defense that can be raised in a subsequent partner-level
     refund suit. However, to the extent that the taxpayer
     effectively acted as the general partner and that the intent
     of the general partner is determined at the partnership
     level, it is likely that such partnership level
     determinations may also dispose of partner-level defenses
     under the unique facts of each case.

Internal Revenue Service (I.R.S.) Industry Specialization Program

Coordinated Issue All Industries, Notional Principal Contracts,

UIL. No: 9300.20-00 (Jan. 6, 2005).

        Petitioner also relies on Santa Monica Pictures, L.L.C. v.

Commissioner, T.C. Memo. 2005-104, and Long Term Capital Holdings

v. United States, 330 F. Supp. 2d 122 (D. Conn. 2004), affd. 150

Fed. Appx. 40 (2d Cir. 2005), for the proposition that a

partner’s defenses can be raised at the partnership proceeding.
                               - 25 -

Respondent points out, however, that in both Santa Monica

Pictures, L.L.C. and Long Term Capital Holdings, the defenses

considered were those of the managing partner, not a limited

partner such as AJF-1.

      The applicability of section 301.6221-1T(c) and (d),

Temporary Proced. & Admin. Regs., supra, was also considered

recently in Jade Trading, L.L.C. v. United States, 80 Fed. Cl. 11

(2007), Stobie Creek I, Stobie Creek II, and Klamath Strategic

Inv. Fund, L.L.C. v. United States, 472 F. Supp. 2d 885 (E.D.

Tex. 2007).   Those cases all concerned transactions substantially

similar to the one at issue.   In Jade Trading, L.L.C., supra,

Stobie Creek I,   and Stobie Creek II, partners were not allowed

to raise partner-level defenses during the partnership

proceeding.   In Klamath Strategic Inv. Fund, L.L.C. v. United

States, supra at 903, the court applied the regulation but found

that under some circumstances the reasonable cause exception may

be considered a partnership-level defense.   Section 301.6221-

1T(c) and (d), Temporary Proced. & Admin. Regs., supra, applies

to the instant case.   It is clear from the legislative history

and the definitions in section 6231(a) that Congress did not wish

the Court to decide all issues associated with a partnership in a

single proceeding even if it has the information available to do

so.   AJF-1, although a 70-percent partner in New Millennium, will

not be able to raise partner-level defenses during this
                              - 26 -

partnership proceeding.   See Stobie Creek I; Jade Trading,

L.L.C., v. United States, supra.   Any partnership defenses of New

Millennium will be considered when we determine whether any

penalties should be imposed after a trial on the merits.

                            Conclusion

     Because we hold that the statutory scheme does not allow

partners to raise partner-level defenses to the determination

that penalties apply to adjustments to partnership items during a

partnership-level proceeding, we hold that the interpretation in

section 301.6221-1T(c) and (d), Temporary Proced. & Admin. Regs.,

supra, is a proper interpretation of the statutory scheme and is

therefore valid.

     To reflect the foregoing,


                                         An appropriate order

                                    denying petitioner’s motion

                                    will be issued.
                             - 27 -

                            APPENDIX

     EXHIBIT A to the FPAA issued to petitioner made the
following determinations.

     1.   It is determined that neither New Millennium Trading,
          L.L.C. nor its purported partners have established the
          existence of New Millennium Trading, L.L.C. as a
          partnership as a matter of fact.

     2.   Even if New Millennium Trading, L.L.C. existed as a
          partnership, the purported partnership was formed and
          availed of solely for purposes of tax avoidance by
          artificially overstating basis in the partnership
          interests of its purported partners. The formation of
          New Millennium Trading, L.L.C., the acquisition of any
          interest in the purported partnership by the purported
          partner, the purchase of offsetting options, the
          transfer of offsetting options to a partnership in
          return for a partnership interest, the purchase of
          assets by the partnership, and the distribution of
          those assets to the purported partners in complete
          liquidation of the partnership interests, and the
          subsequent sale of those assets to generate a loss, had
          no business purpose other than tax avoidance, lacked
          economic substance, and, in fact and substance,
          constitutes an economic sham for federal income tax
          purposes. Accordingly, the partnership and the
          transactions described above shall be disregarded in
          full and any purported losses resulting from these
          transactions are not allowable as deductions for
          federal income tax purposes.

     3.   It is determined that New Millennium Trading, L.L.C.
          was a sham, lacked economic substance and, under §
          1.701-2 of the Income Tax Regulations, was formed and
          availed of in connection with a transaction or
          transactions in taxable year 1999, a principal purpose
          of which was to reduce substantially the present value
          of its partners’ aggregate federal tax liability in a
          manner that is inconsistent with the intent of
          Subchapter K of the Internal Revenue Code. It is
          consequently determined that:

          a.   the New Millennium Trading, L.L.C. is disregarded
               and that all transactions engaged in by the
               purported
                        - 28 -

          partnership are treated as engaged in directly by
          its purported partners. This includes the
          determination that the assets purportedly acquired
          by New Millennium Trading, L.L.C., including but
          not limited to foreign currency options, were
          acquired directly by the purported partners.

     b.   the foreign currency option(s), purportedly
          contributed to or assumed by New Millennium
          Trading, L.L.C., are treated as never having been
          contributed to or assumed by said partnership and
          any gains or losses purportedly realized by New
          Millennium Trading, L.L.C. on the option(s) are
          treated as having been realized by its partners.

     c.   the purported partners of New Millennium Trading,
          L.L.C. should be treated as not being partners in
          New Millennium Trading, L.L.C..

     d.   contributions to New Millennium Trading, L.L.C.
          will be adjusted to reflect clearly the
          partnership’s or purported partners’ income.

4.   It is determined that neither New Millennium Trading,
     L.L.C. nor its purported partners entered into the
     option(s) positions or purchase [sic] the foreign
     currency or stock with a profit motive for purposes of
     § 165(c)(2).

5.   It is determined that, even if the foreign currency
     option(s) are treated as having been contributed to New
     Millennium Trading, L.L.C., the amount treated as
     contributed by the partners under section 722 of the
     Internal Revenue Code is reduced by the amounts
     received by the contributing partners from the
     contemporaneous sales of the call option(s) to the same
     counter-party. Thus, the basis of the contributed
     option(s) is reduced, both in the hands of the
     contributing partners and New Millennium Trading,
     L.L.C.. Consequently, any corresponding claimed
     increases in the outside basis in New Millennium
     Trading, L.L.C. resulting from the contributions of
     foreign currency option(s) are disallowed.

6.   It is determined that the adjusted bases of the long
     call positions (purchased call options), zero coupon
     notes, and other contributions purportedly contributed
     by the partners to New Millennium Trading, L.L.C. has
                        - 29 -

     not been established under I.R.C. § 723. It is
     consequently determined that the partners of New
     Millennium Trading, L.L.C. have not established
     adjusted bases in their respective partnership
     interests in an amount greater than zero (-0-).

7.   It is further determined that, in the case of a sale,
     exchange, or liquidation of New Millennium Trading,
     L.L.C. partners’ partnership interests, neither the
     purported partnership nor its purported partners have
     established that the bases of the partners’ partnership
     interests were greater than zero for purposes of
     determining gain or loss to such partners from the
     sale, exchange, or liquidation of such partnership
     interest.

8.   Accuracy-Related Penalties

     It is determined that the adjustments of partnership
     items of New Millennium Trading, L.L.C. are
     attributable to a tax shelter for which no substantial
     authority has been established for the position taken,
     and for which there was no showing of reasonable belief
     by the partnership or its partners that the position
     taken was more likely than not the correct treatment of
     the tax shelter and related transactions. In addition,
     all of the underpayments of tax resulting from those
     adjustments of partnership items are attributable to,
     at a minimum, (1) substantial understatements of income
     tax, (2) gross valuation misstatement(s), or (3)
     negligence or disregarded rules or regulations. There
     has not been a showing by the partnership or any of its
     partners that there was a reasonable cause for any of
     the resulting underpayments, that the partnership or
     any of its partners acted in good faith, or that any
     other exceptions to the penalty apply. It is therefore
     determined that, at a minimum, the accuracy-related
     penalty under Section 6662(a) of the Internal Revenue
     Code applies to all underpayments of tax attributable
     to adjustments of partnership items of New Millennium
     Trading, L.L.C.. The penalty shall be imposed on the
     components of underpayment as follows:

     A.   a 40 percent penalty shall be imposed on the
          portion of any underpayment attributable to the
          gross valuation misstatement as provided by
          Sections 6662(a), 6662(b)(3), 6662(e), and 6662(h)
          of the Internal Revenue Code.
                   - 30 -

B.   a 20 percent penalty shall be imposed on the
     portion of the underpayment attributable to
     negligence or disregard of rules and regulations
     as provided by Sections 6662(a), 6662(b)(1),
     6662(c) of the Internal Revenue Code.

C.   a 20 percent penalty shall be imposed on the
     underpayment attributable to the substantial
     understatement of income tax as provided by
     sections 6662(a), 6662(b)(2), and 6662(d) of
     the Internal Revenue Code.

D.   a 20 percent penalty shall be imposed on the
     underpayment attributable to the substantial
     valuation misstatement as provided by Sections
     6662(a), 6662(b)(3), and 6662(e) of the Internal
     Revenue Code.

It should not be inferred by the determination of the
Accuracy Related Penalty in this notice that fraud
penalties will not be sought on any portion of an
underpayment subsequently determined to be attributable
to fraud or that prosecution for criminal offenses will
not be sought under IRC §§ 7201, 7206 or other
provisions of federal law if determined to be
appropriate.